Citation Nr: 0816447	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-09 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Whether a September 27, 1971 rating decision that denied 
service connection for right knee disability contained clear 
and unmistakable error (CUE).

2.  Entitlement to an effective date prior to October 15, 
1998 for the award of service connection for right knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 5, 1971 to 
April 1, 1971.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a February 2001 rating decision in which 
the RO in San Diego, California granted service connection 
for right knee patellofemoral subluxation syndrome and 
patellar tendonitis, and for right knee patellofemoral DJD, 
each effective October 15, 1998.  In April 2001, the veteran 
filed a notice of disagreement (NOD) with the assigned 
effective date for the grants of service connection.  The San 
Diego RO issued a statement of the case (SOC) in September 
2001.  

In March 2006, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

In July 2006, the Board remanded the matter on appeal to the 
RO (via the Appeals Management Center (AMC), in Washington, 
DC) for further action, to include adjudicating whether the 
veteran had perfected his appeal of the effective date issue 
with the filing of a timely substantive appeal.  On remand, 
the AMC continued the denial of the appeal (as reflected in a 
September 2006 supplemental SOC (SSOC)).

In July 2007, the Board again remanded the appeal to the RO 
(via the AMC) for further action.  As the Board then 
explained, the record raised questions as to whether CUE was 
contained in a September 1971 rating decision in which the 
RO, inter alia, denied service connection for right knee 
disability, as well as whether the veteran perfected his 
appeal of the earlier effective date issue by filing a timely 
substantive appeal.  On remand, the AMC construed a November 
18, 2001 statement submitted by the veteran as a timely 
substantive appeal and continued the denial of the earlier 
effective date appeal (as reflected in a November 2007 SSOC 
issued in January 2008). 

In view of the above, and the Board's finding herein that the 
September 27, 1971 rating decision that denied service 
connection for right knee disability contained CUE, the Board 
has recharacterized the appeal as encompassing the matters 
set forth on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter on appeal has been accomplished.

2.  In a September 27, 1971 rating decision, the Los Angeles, 
California RO (Los Angeles RO), inter alia, denied 
entitlement to service connection for right knee disability; 
although a timely NOD was received and an SOC issued, the 
veteran failed to perfect an appeal.

3.  As service treatment records support the manifest 
conclusion that the veteran's preexisting right knee 
disability was aggravated by service, the September 27, 1971 
rating decision involved undebatable error which, had it not 
been made, would have manifestly changed the outcome of that 
decision with regard to right knee disability.

4.  The veteran was discharged from service on April 1, 1971.

5.  The veteran's original claim for service connection for 
right knee disability was received by the Los Angeles RO on 
April 20, 1971.




CONCLUSIONS OF LAW

1.  The September 27, 1971 rating decision that denied 
service connection for right knee disability contained CUE.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 
(1971-2007).

2.  The criteria for an earlier effective date of April 2, 
1971, for the award of service connection for right knee 
disability, are met. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §  3.400 (1971-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

As indicated above, here, the veteran's claim for an earlier 
effective date turns on the question of whether there was CUE 
in the September 27, 1971 denial of service connection for 
right knee disability.  Given the parameters of the law 
surrounding CUE claims (as explained in more detail below), 
the duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed, in Board decisions (see 
Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  
As noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has 
the burden of establishing such error on the basis of the 
evidence then of record.  Id.  

Considering the record in light of the above, and in view of 
the Board's favorable resolution of the CUE and earlier 
effective date claims, further discussion of any VA 
notification or development duties owed the veteran in 
connection with this appeal is unnecessary.

II.  Analysis

A.  CUE 

The veteran was separated from service on April 1, 1971 and 
filed an application on April 20, 1971, claiming that VA 
benefits should be awarded for right knee disability.  In a 
September 27, 1971 rating decision issued in October 1971, 
the Los Angeles RO, inter alia, denied service connection for 
right knee disability (injury).  In denying the veteran's 
claim, the RO noted that the veteran's service medical 
records showed that both patellae were dislocated when the 
veteran was injured in elementary school during athletics; 
that after that initial injury he sustained four dislocations 
in both knees during the following seven years; and that, in 
February 1971, the veteran twisted the right knee and again 
dislocated the knee cap.  Following treatment, the right knee 
regained full motion and a March 1971 Medical Board held that 
the veteran's condition preexisted service and was not 
aggravated in service.  Based on these findings, the Los 
Angeles RO concluded, in the September 1971 rating decision, 
that the veteran's right knee disability preexisted service 
and was not aggravated during active duty.  

In a letter dated October 19, 1971, the Los Angeles RO 
informed the veteran of the denial of his claim and of his 
appellate rights.  Later that month, the veteran filed a 
timely NOD; and the Los Angeles RO issued an SOC in December 
1971.  The veteran had until October 18, 1972 to file an 
appeal.  However, the veteran did not perfect a timely appeal 
to the September 1971 rating decision and it became final.  
See 38 U.S.C.A. § 7105.

On October 15, 1998, the Los Angeles RO received the 
veteran's claim to reopen his previously denied claim for 
service connection for right knee disability.  In an August 
1999 rating decision the San Diego RO, inter alia, determined 
that no new and material evidence had been submitted to 
reopen his claim.  After perfecting an appeal with this 
decision, in a February 2001 rating decision, the San Diego 
RO reopened the veteran's claim and granted service 
connection for right knee patellofemoral subluxation syndrome 
and patellar tendonitis, and for right knee patellofemoral 
DJD, each effective October 15, 1998.  

After the February 2001 rating decision, the veteran, inter 
alia, perfected an appeal with regard to the effective date 
assigned for service connection for right knee disability, 
claiming that the effective date should be the day after his 
discharge from service.  In a September 2004 statement and 
during his hearing, the veteran and his spouse alleged that 
the September 1971 rating decision that denied his April 1971 
claim contained CUE, pointing to a July 2000 VA medical 
record in which two VA physicians opined that subsequent 
injury in the service likely contributed to and worsened the 
veteran's right knee disability throughout the years.

In the February 2001 rating decision, the RO stated that the 
enlistment history given by the veteran, the physician's 
summary at the time of enlistment of congenital defect, 
reports from two VA physicians and from a September 2000 VA 
examiner show right knee subluxation existed prior to 
service.  However, clinical findings for the right knee on 
examination at the time of enlistment were normal.  Based on 
their review of the evidence, in July 2000, the two VA 
physicians opined that the in-service injury contributed to 
the limitation of the right knee functioning based on 
induction physical showing a normal right knee.  The VA 
examiner stated that it was reasonable to believe that the 
veteran did sustain a one time patellar subluxation while in 
the military; however, there was no basis on which to believe 
that this was the first time or that it resulted in any 
significant increase in the veteran's arthritic condition in 
the knee.  Resolving all reasonable doubt in the veteran's 
favor, the RO found that the right knee condition which 
existed prior to military service permanently worsened as a 
result of injury in February 1971.



Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In determining whether a prior determination involves CUE, 
the United States Court of Appeals of Veterans Claims (Court) 
has established a three-prong test.  The three prongs are: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than simple disagreement on how the facts were weighed or 
evaluated), or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort which, if it had not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).



In Fugo v. Brown, 6 Vet. App. 40, (1993), the Court stated 
that:

... merely to aver that there was CUE in a 
case is not sufficient to raise the 
issue.  ...CUE is a very specific and rare 
kind of 'error.'  It is the kind of 
error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
... If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error ... that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Here, the 
appellant's allegation simply does not meet the criteria 
noted above.  

The service treatment records show that, on the medical 
history portion of the veteran's February 1, 1971 enlistment 
examination report, the veteran indicated that he had had 
problems with swollen and painful joints, cramps in his legs 
and "trick" or locked knee(s).  In response, the examiner 
annotated laxity of ligaments, knees-congenital defect and 
leg cramps.  

A March 1971 Madigan General Hospital discharge summary 
reflects that, during bayonet practice, on February 19, 1971, 
at Ft. Lewis, Washington, the veteran twisted his right knee 
and fell, dislocating the kneecap.  He then double-timed back 
to his barracks and walked until the knee was too tight for 
his fatigues.  Pain and fever prompted hospitalization.  
Following resolution of his fever, the veteran was 
transferred to the Orthopedic Service on February 23, 1971.  
On transfer to the Orthopedic Service, physical examination 
was within normal limits except for a massive effusion of the 
right knee, 3/4-inch quadriceps atrophy, and marked limitation 
of extension of the knee.  On February 24, 1971, 90 cc of 
blood-tinged joint fluid was aspirated under aseptic 
precautions.  The knee then attained full range of motion and 
a cylinder cast was applied.  

After seven days, the cast was bivalved and range of motion 
exercises and quadriceps strengthening started.  On March 26, 
1971 the veteran was ambulatory with minimal limp and slight 
effusion persisted.  The right knee had regained full motion.  
However, there was still 1/2 inch of quadriceps atrophy on the 
right and moderate bilateral retropatellar crepitation.  X-
rays of the knee was within normal limits.  The diagnoses 
were recurrent bilateral patella dislocation and mild 
bilateral chondromalacia of the patella, EPTS (existed prior 
to service), no service aggravation.  

The recommendation of a March 1971 Medical Board Proceedings 
was that the veteran had been unfit for induction or 
appointment and recommended separation from service due to 
recurrent bilateral dislocation of the patella, initially 
incurred when the veteran was injured in elementary school 
during athletics, with recent dislocation approximately 1500 
hours, February 19, 1971, when he twisted knee and fell while 
engaged in bayonet practice at Ft. Lewis and mild bilateral 
chondromalacia of the patella, secondary to the first 
diagnosis.

The Board notes that at the time of the September 1971 rating 
decision, the governing legal authority provided that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, when 
there is an increase in disability during such active 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C. § 353; 38 C.F.R. § 3.306(a).

In CUE cases, the record as it stood in September 1971 is 
frozen.  In reviewing the evidence of record, the Board finds 
that, if the RO had applied the presumption of aggravation, 
the record then did not establish that the increase in 
disability was due to the natural progression of the disease.  
The reasoning was essentially articulated by the RO in the 
February 2001 rating decision which granted service 
connection by aggravation.  In sum, the veteran entered 
service with a history of prior right knee 
subluxation/dislocations.  However, no sequelae were noted on 
clinical examination at the time of enlistment.  
Subsequently, the veteran sustained an injury to his right 
knee on February 19, 1971 for which he was later 
hospitalized.  Thus, the right knee was stable on entrance 
and no limitations were noted at that time.  The service 
treatment records clearly show that during the course of the 
veteran's relatively short period of service, the right knee 
disability was worsened to the point that either surgery or a 
medical discharge was recommended.  The veteran chose 
discharge over surgery.  

There was no competent medical evidence showing that this 
level of increase represented the natural progress of the 
disease.  The record clearly established that the veteran 
entered with a right knee disorder and that the physical 
examination revealed an asymptomatic stable knee.  The 
veteran was admitted into service without restriction.  The 
veteran did not exhibit any right knee impairment on 
examination.  Although the hospital summary provided a 
history that the right knee was unstable in the years 
preceding service, the veteran disputes this.  However, due 
to the rigors of service, the veteran exited service with a 
symptomatic unstable right knee.  Therefore, he entered 
service with a history of leg cramps, ligament laxity and a 
congenital defect of the knee.  After his right knee was 
injured (that is, aggravated) during service, he was 
separated with right quadriceps atrophy, effusion and 
retropatellar crepitation.  There was no competent medical 
evidence establishing that the natural progress of the 
veteran's right knee disorder involved those manifestations.

The Board finds that the evidence of record at the time of 
the September 27, 1971 rating decision included the veteran's 
service medical records which showed that there was 
aggravation of a pre-service right knee disorder.  The Board 
further finds that the evidence of record at the time of the 
September 27, 1971 rating decision did not establish that 
this increase in severity was due to the natural progress of 
the veteran's right knee disability.  The Los Angeles RO, in 
September 1971, did not reach that question.

Thus, if there had been no CUE, and the presumption of 
aggravation had been applied, service connection by 
aggravation "undoubtedly" would have been awarded.  
Therefore, the September 27, 1971 rating decision involved 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.

B.  Earlier Effective Date

Generally, the effective date for an award of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(formerly 38 U.S.C. § 3010(a)); 38 C.F.R. § 3.400 (1971-
2007).  If a claim is received within one year after 
separation from service, the effective date for the award of 
service connection is the day following separation from 
service; otherwise, it is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

As noted above, a finding of CUE has the same effect as if 
the corrected decision had been made on the date of the 
reversed decision.

Here, the veteran was discharged from service on April 1, 
1971.  The veteran's original claim for service connection 
for right knee disability was received by the Los Angeles RO 
on April 20, 1971, within one year after separation from 
service.  

In light of the Board's finding that the September 27, 1971 
rating decision contained CUE (and that, thus, service 
connection should then have been granted for right knee 
disability), the Board concludes that an earlier effective 
date of April 2, 1971 for the award of service connection for 
right knee disability is warranted.




ORDER

As the September 27, 1971 rating decision that denied service 
connection for right knee disability contained CUE, to this 
extent, the appeal is granted.

An earlier effective date of April 2, 1971 for the award of 
service connection for right knee disability is granted, 
subject to the legal authority governing the payment of 
monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


